J-S48026-20

                                   2021 PA Super 22

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                v.                             :
                                               :
    STUART YOUNG                               :
                                               :
                       Appellant               :      No. 3016 EDA 2019

             Appeal from the PCRA Order Entered October 21, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1012201-1975


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

OPINION BY KING, J.:                               FILED: FEBRUARY 19, 2021

        Appellant, Stuart Young, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed as untimely his

first petition brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We

affirm.

        The relevant facts and procedural history of this case are as follows. On

February 23, 1976, Appellant entered an open guilty plea to third-degree

murder and conspiracy. The court sentenced Appellant on April 21, 1976, to

an aggregate term of one (1) to twenty (20) years’ imprisonment. Appellant

was paroled after serving approximately two and one-half (2½) years of his

sentence, and he absconded to Kentucky. In 1981, Appellant was convicted

of rape and sodomy in Kentucky. Appellant’s sex offenses carried a lifetime

reporting requirement under Kentucky law. Appellant served his full sentence

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S48026-20


for the crimes in Kentucky, and was then transferred to Pennsylvania to serve

the balance of his sentence for the murder and conspiracy convictions. In or

around early 2018, Appellant was paroled in Pennsylvania. Upon his parole,2

Appellant was informed he was subject to Pennsylvania’s sex offender

registration requirements as a result of his convictions in Kentucky.

       On September 14, 2017, Appellant filed a pro se PCRA petition. The

court appointed counsel, who filed an amended petition on April 15, 2019. In

his petitions, Appellant challenged his sex offender reporting obligations. The

Commonwealth filed a motion to dismiss the petition as untimely on August

21, 2019. On September 17, 2019, the court issued notice of its intent to

dismiss the petition without a hearing per Pa.R.Crim.P. 907. Appellant did not

respond, and the court dismissed his petition as untimely on October 21, 2019.

Appellant timely filed a notice of appeal the next day. The court did not order,

and Appellant did not file, a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b).

       Appellant raises two issues for our review:

          Did the PCRA court err in denying relief where the [c]ourt
          concluded that [Appellant]’s PCRA petition was untimely?

          Assuming [Appellant]’s petition is deemed timely, is he
          exempt from [sex offender reporting] requirements
          attached to his Kentucky sentence but enforced in
          Pennsylvania?
____________________________________________


2 The record indicates that Appellant will finish serving his Pennsylvania
sentence in October 2028.



                                           -2-
J-S48026-20



(Appellant’s Brief at 6).3

       Appellant initially concedes that his current PCRA petition is facially

untimely.     Appellant asserts that he met the “new constitutional right”

exception to the PCRA’s time-bar, relying on Commonwealth v. Muniz, 640

Pa. 699, 164 A.3d 1189 (2017), cert. denied, ___ U.S. ___, 138 S.Ct. 925,

200 L.Ed.2d 213 (2018). Appellant claims that under Muniz, application of

any of Pennsylvania’s sex offender statutes to Appellant violates ex post facto

principles, where Appellant committed his sex crimes in Kentucky in 1981,

before those statutes were in effect.            Appellant maintains Muniz applies

retroactively and entitles him to relief.

       Appellant further acknowledges that his sex offender reporting

obligations do not attach to his Pennsylvania convictions for murder and

conspiracy, but to his Kentucky sex crimes. Appellant insists, however, that

Pennsylvania still has “jurisdiction to amend its intrastate sex offender

registration requirements that were imposed out of state,” relying on Jackson

v. Commonwealth of Pennsylvania, 143 A.3d 468 (Pa.Cmwlth. 2016).

(See Appellant’s Brief at 11). Appellant concludes he should not be subject

to sex offender reporting requirements, and this Court must reverse the order



____________________________________________


3Although Appellant raises two issues in his statement of questions presented,
he presents only one argument section in his brief, in violation of our rules of
appellate procedure. See Pa.R.A.P. 2119(a) (directing that argument shall be
divided into as many parts as there are questions to be argued).

                                           -3-
J-S48026-20


dismissing his petition as untimely and quash his sex offender reporting

requirements.       For the following reasons, we cannot grant Appellant’s

requested relief.

      As a preliminary matter, we must consider whether we have jurisdiction

to consider Appellant’s claims. See Commonwealth v. Beatty, 207 A.3d

957 (Pa.Super. 2019), appeal denied, ___ Pa. ___, 218 A.3d 850 (2019)

(explaining that whether court has subject matter jurisdiction is question of

law and may be raised by any party or by court sua sponte). Significantly,

this Court lacks jurisdiction to review the propriety of convictions or sentences

imposed at docket numbers other than those challenged in the notice of

appeal.   See Commonwealth v. Hardy, 99 A.3d 577 (Pa.Super. 2014)

(collecting cases and holding that this Court lacked jurisdiction to review

sentence imposed at one docket number where notice of appeal referenced

different docket number).

      Instantly, Appellant’s current appeal arises from the docket number

associated with his murder and conspiracy convictions in Pennsylvania.

Nevertheless, in this appeal, Appellant seeks to challenge the sex offender

registration requirements that arise from a foreign judgment of sentence in

Kentucky.    As these sex offender registration requirements are entirely

separate from Appellant’s murder or conspiracy convictions or sentences, we

lack jurisdiction to review them in this appeal. See Hardy, supra.

      Further, Appellant’s reliance on Jackson, supra is misplaced.           In


                                      -4-
J-S48026-20


Jackson, the petitioner filed a petition for review in the Commonwealth Court,

requesting removal of his name from the sex offender registry. The petitioner

originally had been subject to reporting requirements due to sex offenses he

committed in Texas. When the petitioner later moved to Pennsylvania, he

was obligated to register in Pennsylvania as a result of his Texas sex offenses.

The petitioner filed an application for summary relief (in connection with his

petition for review) claiming, inter alia, he was entitled to credit for the years

he registered as a sex offender out-of-state prior to moving to Pennsylvania.

The Commonwealth Court granted the petitioner relief, holding that the

decision of the Pennsylvania State Police (“PSP”) “not to credit [the petitioner]

for the approximately six years he spent registering out-of-state is arbitrary

and not reasonably related to the object of the Commonwealth’s sex offender

legislation; therefore, the PSP’s application of the law violates the Equal

Protection Clause of the United States Constitution.” Id. at 476. Notably,

Jackson did not concern an appeal from a Pennsylvania docket number

unrelated to the sex offender reporting requirements challenged on appeal.

      Nevertheless, to the extent Appellant might have a valid ex post facto

claim, he can file a petition for review in the Commonwealth Court or pursue

another appropriate form of relief. See, e.g., Taylor v. Pennsylvania State

Police, 132 A.3d 590 (Pa.Cmwlth. 2016) (en banc) (considering appellant’s

“petition for review” challenging sex offender registration requirements);

Jackson, supra. See also Commonwealth v. Lacombe, ___ Pa. ___, 234


                                      -5-
J-S48026-20


A.3d 602 (2020) (holding that there is not one exclusive avenue in which to

challenge sex offender registration requirements). Based upon the foregoing,

we affirm the order dismissing Appellant’s PCRA petition.4

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/21




____________________________________________


4 See Commonwealth v. Kunco, 173 A.3d 817 (Pa.Super. 2017) (stating
this Court can affirm PCRA court’s decision if there is any basis to support it,
even if Court relies on different grounds to affirm).

                                           -6-